Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s amendments/remarks received on December 28, 2021.
3.	Claims 1-6, and 8-20 are pending in this application.
4.	Claims 1, 4-5, 10 and  13-20 have been amended.

Terminal Disclaimer
5.	The terminal disclaimer filed on December 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,848,786 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
6.	Claims 1-6, and 8-20 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
	Independent claim 1 has been found allowable because the prior art of record fails to teach or reasonable suggest the features of
	“initializing to an initialized value each of a plurality of context-indexes of chosen syntax elements associated with given blocks, the given blocks including at least two next rows of blocks to be coded; 
evaluating the context-index of dependent neighboring blocks of a first block in the given blocks prior to coding or decoding of the neighboring blocks, the dependent neighboring blocks being blocks that have a context-index that depends on the coding of a current bin position within the first block; and 
updating the context-index of the dependent neighboring blocks from the initialized values which coding or decoding the first block and prior to coding or decoding of the dependent neighboring blocks, (See Non-final rejection dated 09/28/2021).
Independent claim 10 has been found allowable because the prior art of record fails to teach or reasonable suggest the features of
“identifying all syntax elements in an arrangement, and which are coded with a specific bit pattern and bit length that is pre-defined by a protocol; Page 3Appl. No. 17/103,024 Amendment dated December 28, 2021 Reply to Office action of September 28, 2021 
rearranging the codes of the syntax elements that are identified such that the codes with an equal number of bits are arranged sequentially without any intervening codes having a different number of bits; and 
performing de-binarization using the arranged codes of the syntax elements”, (See Non-final rejection dated 09/28/2021).
Independent claim 13 has been found allowable because the prior art of record fails to teach or reasonable suggest the features of
“a binarization module for converting a syntax element into a sequence of bins;
a context-index module for obtaining one or more context models for the syntax element based on the sequence of bins, each of the context models being associated with a context model, wherein the context-index module obtains the one or more context models by initializing a context-index of the syntax element associated with given blocks including at least one of two next rows of blocks to be coded or decoded  and evaluates the context-index of dependent neighboring blocks of a first block in the given blocks prior to coding or decoding of the dependent neighboring blocks , the dependent neighboring blocks being blocks that have a context-index that depends on coding of a current bin position within the first block of the given blocks; and Page 4Appl. No. 17/103,024 Amendment dated December 28, 2021 Reply to Office action of September 28, 2021 
an arithmetic encoder or decoder for updating the one or more context models based on the sequence of bins and using the one or more context models to encode or decode each of the bins in the sequence, wherein the arithmetic encoder updates the one or more context models by updating the associated context-indices of the dependent neighboring blocks while coding or decoding the first block and prior to coding or decoding of the dependent neighboring blocks, when their context-indices changes from the initialized values”, (See Non-final rejection dated 09/28/2021).
Dependent claims 2-6, 8-9, 11-12, and 14-20 are allowed by virtue of their dependency to the independent claims 1, 10 and 13
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





References cited, not relied upon
8.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Tian et al, 2008 (X. H. Tian, T. M. Le, X. Jiang and Y. Lian, "Implementation Strategies for Statistical Codec Designs in H.264/AVC Standard," 2008 The 19th IEEE/IFIP International Symposium on Rapid System Prototyping, 2008, pp. 151-157, doi: 10.1109/RSP.2008.22).
Chen et al, 2010(J. Chen, L. Wu, P. Liu and Y. Lin, "A high-throughput fully hardwired CABAC encoder for QFHD H.264/AVC main profile video," in IEEE Transactions on Consumer Electronics, vol. 56, no. 4, pp. 2529-2536, November 2010, doi: 10.1109/TCE.2010.5681137).
Adiono et al, 2009(T. Adiono, A. Maria. K and A. Hamidah S, "VLSI architecture design for Inverse-CABAC on H.264 Decoder," 2009 International Conference on Electrical Engineering and Informatics, 2009, pp. 650-653, doi: 10.1109/ICEEI.2009.5254737).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/Examiner, Art Unit 2482            



/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482